DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-14 are rejected under 35 U.S.C. 103 as being unpatentable over Bentley (US 2013/0112694 A1) in view of Jobe (US 9,550,618 B1).
Regarding claim 1, Bentley teaches an insulated box assembly (Fig. 10A) comprising: a plurality of outer lateral sidewalls (formed by blank of Fig. 11), the outer lateral sidewalls defining an inner surface, the inner surface defining an inner cavity; a plurality of inner lateral sidewalls received in the inner cavity (formed by blank of Fig. 7), the inner lateral sidewalls defining an outer surface; and a sidewall liner (201F, 201R, 201L, 201BK) received in the inner cavity between the outer lateral sidewalls and the inner lateral sidewalls (Fig. 10B), the liner outer surface facing the inner surface of the outer lateral sidewalls, and the liner inner surface facing the outer surface of the inner lateral sidewalls.  Bentley does not teach the sidewall liner is monolithic.  Bentley does not teach the sidewall liner is monolithic. Bentley does stress the In re Leshin, 125 USPO 416.
Regarding claim 3, Bentley illustrates the inner lateral sidewalls define an inner surface opposite the outer surface; and the inner surface of the inner lateral sidewalls defines a storage hollow configured to receive contents therein (Fig. 9B).
Regarding claim 4, Bentley teaches each of the inner lateral sidewalls comprises corrugated fiberboard (0011).
Regarding claim 5, Bentley is modified to use the monolithic liner of Jobe, and Jobe teaches the first end is folded towards the second end to wrap the sidewall liner around the inner lateral sidewalls (Fig. 8).
Regarding claim 6, Bentley teaches the plurality of outer lateral sidewalls define a plurality of vertical outer edges (Fig. 10A) and illustrates the liner extends into the edges.  
Regarding claim 7, Bentley is modified to use the monolithic liner of Jobe, and Jobe (Fig. 8) teaches the sidewall liner is bent to define a plurality of lateral liner sides, each of the lateral liner sides oriented between a corresponding one of the inner lateral sidewalls and a corresponding one of the outer lateral sidewalls.  Bentley (Fig. 10A-10B) illustrates a liner placement that would result in the same if a monolithic liner was used.
Regarding claim 8, Bentley is modified to use the monolithic liner of Jobe, and Jobe (Fig. 8) teaches the liner inner surface defines a curved inner bend between each adjacent pair of the lateral liner sides, and the liner outer surface defines a curved outer bend between each adjacent pair of the lateral liner sides. Bentley (Fig. 10A-10B) illustrates a liner placement that would result in the same if a monolithic liner was used.
Regarding claim 9, Bentley is modified to use the monolithic liner of Jobe, and Jobe (Fig. 8) teaches each of the curved outer bends is oriented at a corresponding one of the vertical outer edges; the plurality of inner lateral sidewalls define a plurality of vertical inner edges; and each of the curved inner bends is oriented at a corresponding one of the vertical inner edges.  Bentley (Fig. 10A-10B) illustrates a liner placement that would result in the same if a monolithic liner was used.
Regarding claim 10, Bentley teaches a bottom wall liner 201B (Fig. 10B), the bottom wall liner defining a top liner surface and a bottom liner surface.
Regarding claim 11, Bentley does not describe the intersection of the bottom wall liner and the sidewall liners.  Jobe teaches an analogous insulated shipping container having an inner and an outer box with insulation between and teaches using a bottom pad that is sized to fit the bottom of the outer box 20 (col 11 lines 29-32) and a monolithic sidewall insulation panel 84 that is the height of the outer box 20 minus the width of the bottom and top insulation pads 82 and 86 (col 11 lines 33-40), so the bottom end of the sidewall liner faces the top liner surface of the bottom wall liner.  It would have been obvious to one of ordinary skill in the art to form the structure of Bentley using the insulation pad fitting of Jobe with the motivation of design preference, as it constitutes a simple substitution to a known alternative of relative sizing of the insulation components within the box.
Regarding claim 12, Bentley teaches a lid liner defining a bottom lid surface (0047).  Bentley does not describe the interaction between lid liner and sidewall liners.  Jobe teaches an analogous insulated shipping container having an inner and an outer box with insulation between and teaches using a bottom pad that is sized to fit the bottom of the outer box 20 (col 11 lines 29-32) and a monolithic sidewall insulation panel 84 that is the height of the outer box 20 minus the width of the bottom and top insulation pads 82 and 86 (col 11 lines 33-40), so the top end of the sidewall liner facing the bottom lid surface.  It would have been obvious to one of ordinary skill in the art to form the structure of Bentley using the insulation pad fitting of Jobe with the motivation of design preference, as it constitutes a simple substitution to a known alternative of relative sizing of the insulation components within the box.
Regarding claim 13, Bentley teaches an inner bottom sidewall and an outer bottom sidewall, the top liner surface facing the inner bottom sidewall and the bottom liner surface facing the outer bottom sidewall (Figs. 7, 10B, 11).
Regarding claim 14, Bentley teaches the outer lateral sidewalls are monolithically formed with the outer bottom sidewall to define an outer box; and the inner lateral sidewalls are monolithically formed to define an inner box (0012; Figs. 7 and 11).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Bentley (US 2013/0112694 A1) in view of Jobe (US 9,550,618 B1) as applied to claim 1 above, and further in view of Rizzio (US 2019/0210790 A1).  Bentley mentions attaching the insulation to the inner box (0043, 0073), but Bentley teaches a great many embodiments and alternatives and does not explicitly teach doing this in the embodiment relied upon for the rejection.  Rizzio teaches an analogous cold transport system and teaches securing insulation members to the inner walls of the system (0153). It would have been obvious to one of ordinary skill in the art to further modify the structure of Bentley by attaching the batt to the inner sidewalls with the motivation of ensuring relative placement of components, as it was a known technique of construction.

Claims 15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bentley (US 2013/0112694 A1) in view of Jobe (US 9,550,618 B1) in view of Rizzio (US 2019/0210790 A1).
Regarding claim 15, Bentley teaches a method of assembling an insulated box assembly comprising: providing an outer box defining an inner cavity (the lower box with a strap and lid; 
Regarding the sidewall liner being continuous, Bentley teaches that insulating boards that can be creased is an alternative (0038), but does not explicitly teach the claimed structure.  Jobe teaches an analogous insulated shipping container having an inner 90 and an outer 20 box with insulation between and teaches using a monolithic sidewall batt 34 defining a first end and a second end (Fig. 8), the sidewall liner further defining a liner outer surface extending from the first end to the second end and a continuous, uninterrupted liner inner surface opposite the liner outer surface and extending from the first end to the second end.   It would have been obvious to one of ordinary skill in the art to modify the structure of Bentley to use the insulation of Jobe with the motivation of design preference, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPO 416.  As Bentley teaches applying the insulation to a formed inner box, forming this would constitute wrapping the liner so the ends meet.
Regarding attachment of the inner liner to the surface of the inner box, Bentley mentions attaching the insulation to the inner box (0043, 0073), but Bentley teaches a great many embodiments and alternatives and does not explicitly teach doing this in the 
Regarding claim 17, Bentley teaches a bottom wall liner 201B into the inner cavity of the outer box, the bottom wall liner defining a top liner surface and a bottom liner surface (Figs. 10A-10B).
Regarding claim 18, Bentley does not describe the intersection of the bottom wall liner and the sidewall liners.  Jobe teaches an analogous insulated shipping container having an inner and an outer box with insulation between and teaches using a bottom pad that is sized to fit the bottom of the outer box 20 (col 11 lines 29-32) and a monolithic sidewall insulation panel 84 that is the height of the outer box 20 minus the width of the bottom and top insulation pads 82 and 86 (col 11 lines 33-40), so the bottom end of the sidewall liner faces the top liner surface of the bottom wall liner.  It would have been obvious to one of ordinary skill in the art to form the structure of Bentley using the insulation pad fitting of Jobe with the motivation of design preference, as it constitutes a simple substitution to a known alternative of relative sizing of the insulation components within the box.
Regarding claim 19, Bentley teaches a lid liner defining a bottom lid surface (0047).  Bentley does not describe the interaction between lid liner and sidewall liners.  Jobe teaches an analogous insulated shipping container having an inner and an outer box with insulation 
Regarding claim 20, Bentley is modified to use the monolithic liner of Jobe, and Jobe (Fig. 8) teaches bending the sidewall liner to define a plurality of lateral liner sides, the liner inner surface defining a curved inner bend between each adjacent pair of the lateral liner sides. Bentley teaches placing the insulation on the inner box before insertion (Figs. 10A-10B), so the sidewall liner would be wrapped around the inner box.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Bentley (US 2013/0112694 A1) in view of Jobe (US 9,550,618 B1) in view of Rizzio (US 2019/0210790 A1) as applied to claim 15 above, and further in view of Cardinale (US 6,296,134 B1).  Bentley is modified to use the liner of Jobe, and Jobe teaches positioning the liner inner surface to the inner box comprising attaching the liner inner surface at each of the first end and the second end to the inner box proximate to a vertical edge of the inner box (Fig. 8).  Bentley teaches attaching the insulation, but teaches no further details.  Bentley notes that the attachment technique is not critical to the construction and that any known methods are appropriate (0043). Cardinale teaches an insulated container and teaches attaching a liner in place by .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Copenhaver (US 2011/0042449) teaches an analogous final construction of insulated container. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP D SCHMIDT whose telephone number is (571)272-3459.  The examiner can normally be reached on Monday-Friday; hours vary approximately 0800-1900.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/PHILLIP D SCHMIDT/Examiner, Art Unit 3734       

/NATHAN J NEWHOUSE/Supervisory Patent Examiner, Art Unit 3734